Citation Nr: 0032405	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  00-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to March 
1969, including service from Vietnam from October 1966 to 
November 1967.

In a June 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (the 
RO) denied service connection for PTSD.
The appellant duly appealed to the Board of Veterans' Appeals 
(the Board).   In April 1998, the Board denied the claim of 
entitlement to service connection for PTSD.  That 
determination was not appealed and became final.  

The appellant subsequently sought to reopen his previously-
denied claim of entitlement to service connection for PTSD.  
By rating action of July 1999, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for PTSD.  
That determination was appealed to the Board. 

The appellant testified at videoconference hearing before the 
undersigned in September 2000, the transcript of which is of 
record.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD was denied by the Board in April 1998.  
That decision was not appealed.

2.  Since the April 1998 denial of his claim of entitlement 
to service connection for PTSD by the Board, the appellant 
has submitted evidence bearing directly and substantially on 
the specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The appellant has proffered evidence that, when presumed 
credible, reflects a competent diagnosis of PTSD, linked by 
medical opinion to one or more in-service events.  


CONCLUSION OF LAW

Evidence submitted since the Board's final April 1998 
decision is new and material.  The appellant's claim of 
entitlement to service connection PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of service connection 
for PTSD, which was denied by the Board in April 1998 and not 
appealed.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, the Board will 
briefly review the generally applicable law, and will then 
review the salient facts of as found in the appellant's 
claims folder.  The Board will then analyze the issue of 
whether new and material evidence sufficient to reopen the 
claim has been submitted, and whether the claim is well 
grounded.


Applicable Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. 
§ 3.304(f) (2000), requires the presence of three elements: 
(1) A current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. 

Finality/new and material evidence

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In short, in evaluating a claim which has been previously 
denied, the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Once a 
claim has been reopened, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  The Board notes in this connection that 
VA's duty to assist does not extend to a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. § 5108 (West 1991).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A(f)].

Additional law, regulations and Court decisions will be 
discussed where appropriate below.


Factual background

The "old" evidence

The appellant's DD Form 214 indicates that he served in the 
United States Marine Corps.  He served in the Republic of 
Vietnam from October 1966 to November 1967.  He was awarded 
the Vietnam Service Medal with two stars and Vietnam Campaign 
Medal with device.  His military occupational specialty (MOS) 
was Wireman.

The appellant's enlistment examination report dated in March 
1966 revealed that a psychiatric evaluation was normal.  A 
review of the service medical records is negative for entries 
involving complaints, treatment, findings or a diagnosis of a 
psychiatric disorder.  The February 1969 discharge 
examination revealed that a psychiatric evaluation was 
normal.

The appellant was afforded VA general medical examination in 
April 1972 at which time no complaints of a psychiatric 
nature were made, no findings of a psychiatric condition were 
found nor was a psychiatric condition diagnosed. 

In August 1993, the appellant filed a claim of entitlement to 
service connection for PTSD.  

VA medical records show that the appellant was seen in 
September 1993 for a consultation due to cocaine addiction.  
An evaluation conducted by a staff psychologist in November 
1993 resulted in diagnoses including cocaine dependence, 
alcohol dependence and PTSD. 

In February and April 1994, the RO issued correspondence to 
the appellant requesting that he provide information, to 
include identifying stressors which occurred during service, 
in conjunction with his PTSD claim.

In February and May of 1994, the appellant submitted 
statements concerning stressors which occurred during service 
including averments that: (1) as a wireman, he was often 
exposed to enemy actions in the outlying areas; (2) on or 
about Christmas 1966, he was corporal of the guard; shortly 
after his rounds, he heard an explosion, ran over and found 
one of his sentries injured and the other dead; apparently, 
the one that was dead accidentally pulled the pin on a 
grenade; (3) he saw the dead body of a Vietnamese women with 
her abdomen split open, exposing the body of a dead fetus.

The appellant was afforded a VA PTSD examination in May 1994.  
On mental status examination, the examiner noted that the 
appellant seemed somewhat defensive and very vague in his 
complaints and descriptions of past events.  He did describe 
stressors consistent with those which he had identified in 
his February and May 1994 statements.  The examiner commented 
that the appellant described traumatic events in Vietnam 
which appeared to be out of the scope of normal human 
encounter; however, not to the degree that most Vietnam 
veterans suffered who were involved in front line combat.  
Axis I diagnoses of dysthymia, PTSD and polysubstance 
dependence in full remission were made. 

By rating action of June 1994, the RO denied the claim of 
entitlement to service connection for PTSD.  That 
determination was appealed.  In his substantive appeal, the 
appellant referenced by name a childhood friend who had also 
served in Vietnam in a different unit and who had been killed 
there.

In October 1994, a VA medical statement from the director of 
the Substance Use-Post Traumatic Stress Program was received.  
It was noted therein that in conjunction with the initial 
evaluation for the program, the appellant underwent rigorous 
testing to include the administration of the War Stress 
Interview, a research diagnostic instrument used to 
evaluation of PTSD.  It was noted that the primary diagnosis 
of PTSD was confirmed as a result of the examination.  

In May 1995, the appellant submitted a copy of a March 1995 
decision of the Social Security Administration (SSA) 
reflecting that he was determined to be disabled effective 
April 1993, by virtue of his anxiety-related disorders.  In 
December 1996, additional evidence including VA medical 
records and records reviewed by the Social Security 
Administration in making their March 1995 decision, were 
received.

In April 1997, the RO requested that the Marine Corps provide 
VA with any information that might corroborate the 
appellant's alleged stressors, including any information 
and/or company histories regarding enemy action.  In May 
1997, the service department indicated that the information 
received was insufficient for the purpose of conducting any 
meaningful research on the appellant's behalf due to the lack 
of specific combat incidents as recalled by the appellant.  
It was further reported that they were unable to verify the 
death of a sentry through the unit diaries.
  
By rating action of October 1997, the appellant's claim of 
entitlement to service connection for PTSD was denied.  As 
noted in the Introduction, the claim came before the Board in 
April 1998 at which time it was denied.  The Board concluded 
that the diagnosis of PTSD could not be related to any 
verifiable stressor which occurred during service.

The additional evidence

In a July 1998, the appellant indicated that he did not wish 
to appeal the April 1998 Board decision, but filed to reopen 
the claim of entitlement to service connection for PTSD.  In 
conjunction with that claim, the appellant submitted a 
statement of stressors prepared by him in December 1997.  
Also submitted was correspondence from the Department of the 
Navy dated in April 1998 in which it was noted that a search 
of the unit diaries of the appellant's radio relay and 
construction company from November 1966 to February 1967 was 
conducted, showing one casualty.  It was also noted that all 
U.S. installations in Vietnam were within enemy rocket range, 
and most were within mortar range.  The statement indicated 
that it was uncommon for a veteran to have served in Vietnam 
without having been rocketed or mortared during service 
there.

Also received was correspondence from the Marine Corps 
Historical Center dated in April 1998.  Therein, the author 
indicated that he personally researched the files for the 
appellant's unit command chronologies and found that they 
were cursory at best, with no mention of enemy activity.  The 
author indicated that he found out that the appellant was 
stationed near DaNang, an area which was frequently rocketed 
in order to disrupt activities at the airbase located there.  
The author indicated that it was quite believable that the 
appellant experienced the actions which he described and that 
his higher command did not report them as significant events.  
In follow up correspondence from the Marine Corps. Historical 
Center dated in May 1998, copies of the Sea Tiger newspaper 
dated in 1967 were provided, documenting attacks on DaNang.  
In June 1998, correspondence from the Marine Corps Historical 
Center, it was noted that although the appellant was a member 
of a communication battalion, he undoubtedly performed guard 
duty to help maintain the security of his unit's permanent 
compound/base.  

By rating action of July 1999, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim.

The appellant and his spouse presented testimony at a video 
conference hearing held in September 2000.  The appellant 
testified that while stationed in Vietnam his basic duties 
were to maintain communications in the DaNang area, including 
laying telephone lines.  He stated that he experienced 
stressors including viewing the dead body of a Vietnamese 
women with her abdomen split open, exposing the body of a 
dead fetus and on or about the day before Christmas (1966).  
He also testified that on one occasion he was corporal of the 
guard. Shortly after his rounds, he heard an explosion, ran 
over and found one of his sentries (identified by name) dead 
after he apparently pulled the pin on a grenade.  

In September 2000, additional evidence was added to the file 
which was accompanied by a waiver of review of that evidence 
by the RO signed by the appellant.  Nearly all of that 
evidence had been previously submitted.


Analysis

Sufficiency of the evidence to reopen the claim

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the appellant's claim was denied by 
the Board in on the merits in April 1998, the Board finds 
that new and material evidence has been submitted to warrant 
the reopening of the appellant's claim.  See Glynn v. Brown, 
6 Vet. App. 523, 528-529 (1994).

The relevant evidence of record at the time of the Board's 
April 1998 decision may be summarized as indicating that PTSD 
had been diagnosed and medically linked to stressors 
described by the appellant.  However, the stressors 
identified by the appellant were not verified through 
official sources.

Presumed credible, see Justus, the evidence obtained 
subsequent to the April 1998 Board decision bears directly 
and substantially on the issue consideration, verification of 
the appellant's reported stressors.  The appellant has 
provided accounts of his service related stressors with as 
much detail as possible.  In conjunction with such accounts, 
official sources were contacted and provided information, as 
evidenced by correspondence dated in April, May and June 
1998, which although not verifying the particular stressors 
identified by the appellant, provided information and opinion 
to the effect that the stressors identified by the appellant 
were consistent both with the duties he performed during 
service and the location in which he performed his duties.  
This evidence is clearly "new" in the sense that it was not 
previously of record.  It is further neither cumulative nor 
redundant and, by itself or in combination with other 
evidence, it is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

New and material evidence having been obtained, the claim is 
reopened.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the claim is allowed.


REMAND

For reasons expressed below, the Board believes that 
additional evidentiary development is required before the 
appellant's claim of entitlement to service connection for 
PTSD may be adjudicated.

While the appellant's assertions are presumed credible for 
the limited purpose of ascertaining whether new and material 
evidence has been submitted, and the determination as to 
whether the claim is well grounded, the presumption of 
credibility does not extend beyond these predicate 
determinations.  Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein; Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is in support of or against the claim or is in 
equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.  If the evidence is against 
the claim, the claim is denied; if the evidence is in support 
of the claim or is in equal balance, the claim is allowed. 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Having reviewed the evidence of record, the Board is of the 
opinion that further development of the claim is necessary. 

One of the three requirements necessary for a grant of 
service connection for PTSD is that there must be "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the appellant "engaged in combat with the 
enemy and the claimed stressor is related to combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may established 
the occurrence of the claimed in-service stressor.  Id., see 
38 U.S.C.A § 1154(b); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 90, 98 (1993).  

In VAOPGCPREC 12-99, (October 18, 1999), the General Counsel 
held the determination whether a veteran "engaged in combat 
with the enemy" depends on the following factors:

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term.

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c)   There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999) (Italics added). 


Upon readjudication, the RO must make a determination of 
whether the appellant is a combat veteran within the meaning 
of applicable regulation and the precedent opinion of the 
General Counsel.  If the appellant is found to be a combat 
veteran, and assuming that the evidence of record as to the 
probative value of the medical evidence supports the claim or 
is in relative balance, the appellant's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element; i.e., as to what occurred in service.  By "clear 
and convincing" is meant that there is a "reasonable 
certainty of the truth of the fact in controversy."  See 
Vanerson v. West, 12 Vet. App. 254 (1999).  

If the appellant is found not to be a combat veteran, (or if 
the claimed stressors are not combat-related) the appellant's 
lay testimony, by itself, is insufficient to establish the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996). "Credible supporting 
evidence" of a noncombat stressor may be obtained from 
service records or other sources, such as statements from 
fellow service members or others who witnessed or knew of the 
alleged events at the time of their occurrence.  

Applicable law further provides that the question of the 
occurrence of a stressor is a factual determination for 
adjudicative personnel.  The fact that medical professionals 
have proceeded upon the assumption that the claimed stressors 
occurred is not determinative as to the issue of their 
occurrence.  See Gaines v. West, 11 Vet. App. 353 (1998).  In 
this respect, the appellant will be provided an opportunity 
to clarify the dates, times, and circumstances of his claimed 
stressors, and that account will be forwarded to appropriate 
records despositories for corroborative evidence.  

Further, if the appellant is found not to be a veteran of 
combat, his claim must be denied only if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private or other medical treatment for 
PTSD that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  With regard to the appellant's 
claimed entitlement to service connection 
for PTSD, the RO should afford the 
appellant an opportunity to provide 
clarifying information or argument as to 
the occurrence of his claimed stressors, 
and any evidence or argument on the 
question as to whether the appellant is a 
combat veteran.  The appellant should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor, to include the dates of events 
already described.  In particular, the 
appellant should be requested to provide  
names, ranks, units, and any other 
clarifying information when discussing 
his in-service stressors. The appellant 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
appellant a reasonable period of time in 
which to respond to the above inquiry, 
after which time his response,
and any other information deemed 
pertinent by the RO, should be forwarded 
to the appropriate records depositories 
or sources for corroboration.  In 
conjunction with such efforts the RO 
should document for the record all 
attempts made to verify the appellant's 
stressors and should notify the appellant 
(and document for the record) when and if 
they are unable to do so, specifically 
identifying the source contacted.

The appellant and the RO are directed to 
the following claimed stressors that have 
been raised by the record on appeal:

(a) as a wireman, he was often exposed to 
enemy actions in the outlying areas; (b) 
on or about Christmas 1966, he was 
corporal of the guard; shortly after his 
rounds, he heard an explosion, ran over 
and found one of his sentries injured and 
the other dead; apparently, the one that 
was dead accidentally pulled the pin on a 
grenade (the appellant has specifically 
identified the individual who died as 
"J. M."); (c) he saw the dead body of a 
Vietnamese women with her abdomen split 
open, exposing the body of a dead fetus.

3.  After the responses of all 
appropriate records depositories have 
been secured, then the RO should afford 
the appellant a comprehensive VA 
psychiatric examination, if such is 
deemed necessary by the then-current 
state of the evidentiary record.  The 
examiner must state whether the appellant 
has PTSD, and, if so, the stressor or 
stressors responsible for the disorder.  
The examiner must indicate the bases for 
any opinions reached, addressing the 
provisions of the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition, (DSM-IV).  The examiner may 
respond to the inquiry in terms of the 
likelihood of the response (i.e., more or 
less likely or equally likely).  

4.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, statutes and caselaw as is 
set forth above.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



